Detailed Advisory Office Action

The After-Final proposal amendment adding new limitations (underlined): “wherein at least a portion of the fixed part of the one of the plurality of actuators parallel with the direction of motion overlaps with a portion of the fixed part of the other one of the plurality of actuators parallel with the direction of motion.”
The proposal amendment, with the proposal added limitations, would overcome the prior art ref applied in the Final Office Action.  However, new found ref JP 5887278 discloses:
A linear translator device, comprising:
a moving body [51: 23/33/31];
a fixed body [11]; and
a plurality of actuators, i.e. two actuators [13, 13];
wherein each actuator [13] comprises a moving part [13b] mounted to the moving body [31] and a fixed part [13a] mounted to the fixed body [11], the fixed part having a front end and a back end (see figs. 2-3, 6-7), the moving part being configured to move in and out from the front end of the fixed part along a direction of motion;
wherein at least a portion of the fixed part [13b] of the one of the plurality of actuators [13, 13] parallel with the direction of motion overlaps with a portion of the fixed part [13b] of the other one of the plurality of actuators [13, 13] parallel with the direction of motion.

    PNG
    media_image1.png
    669
    1358
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834